Citation Nr: 0021901	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  96-07 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from November 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision on the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied service connection for 
post-traumatic stress disorder (PTSD).  

This case was previously before the Board in July 1997 when 
service connection was denied for PTSD.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  In a 
Memorandum Decision, dated in February 2000, the Court 
reversed the July 1997 Board decision insofar as it found the 
PTSD claim was not well grounded, and remanded the matter for 
readjudication consistent with the ruling entered in the 
Court's decision.


FINDING OF FACT

The claim of entitlement to service connection for post-
traumatic stress disorder is supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for post-
traumatic stress disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998); see also Degmetich v. Brown, 104 F.3d 
1328, 1331-32 (Fed.Cir. 1997).  Service connection for PTSD 
requires the presence of three elements:  (1) a clear 
diagnosis of PTSD, (2) credible supporting evidence that the 
claimed in-service stressor actually occurred, and (3) 
medical evidence of a causal nexus between the current 
symptomatology and the claimed in-service stressor.  See  38 
C.F.R. 3.304(f) (1998).

While this appeal was pending, the applicable criteria for 
establishing service connection for post-traumatic stress 
disorder (PTSD), 38 C.F.R. § 3.304(f), was amended on June 
18, 1999, and made effective March 7, 1997.  See 64 Fed. Reg. 
32807-32808 (June 18, 1999) (codified at 38 C.F.R. § 3.304(f) 
(1999)).  The amended 38 C.F.R. § 3.304(f) include the 
following requirements: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed stressor occurred. See 
64 Fed. Reg. 32807-32808.

However, the threshold question is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for PTSD is well-
grounded; that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 
10 Vet. App. 268, 270 (1997) (citing Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990)).

Generally, a well-grounded claim for service connection for 
PTSD requires (1) medical evidence of a current PTSD 
disability, (2) lay evidence (which is presumed to be 
credible) of an in-service stressor, and (3) medical evidence 
of a nexus between service and the current PTSD disability.  
See Gaines v. West, 11 Vet. App. 353, 357 (1998) (citing 
Cohen v. Brown, 10 Vet. App. 128, 136-37 (1997); and Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995)).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required. See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), cert. denied, 524 U.S. 940 (1998).

In this case, the veteran contends that he had PTSD due to 
traumatic and stressful events during service.  Specifically 
he claims that he was taught to kill in basic and advanced 
infantry training, and in Non-Commissioned Officer school, 
but instead of being sent to Vietnam he was sent to Germany.  
A report of VA examination in October 1995 notes a diagnostic 
impression of "possible post-traumatic stress disorder 
manifested by obsession and reliving of the experiences of 
basic training and preoccupation with survival's guild 
pertaining to losing his buddies who were sent to Vietnam."

The diagnosis of "possible" PTSD is sufficient to establish 
a current disability, the first element of his well grounded 
claim.  See Hensley v. West, 212 F. 3d 1255, 1963 (Fed. Cir. 
2000)(holding that a "possible" claim is a well grounded 
claim).  The veteran claims that he underwent stressful 
experiences during his active service.  These are accepted as 
true for purposes of establishing the second element of a 
well grounded claim.  See Rucker v. Brown, 10 Vet. App. 67, 
72-74 (1997).  There is medical evidence relating the 
veteran's experiences and disability to his active service, 
satisfying the third element of a well grounded claim.  See 
Mattern v. West, 12 Vet. App. 222 (1999); Hernandez-Toyens v. 
West, 11 Vet. App. 379, 381 (1998).  Accordingly, the Board 
finds the claim for service connection for PTSD to be well 
grounded.  See Gaines, Cohen, and Caluza, all supra.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Since the veteran in this case has submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim for service connection for PTSD is 
well-grounded, the veteran's initial burden has been met, and 
VA is obligated under 38 U.S.C. § 5107(a) to assist the 
veteran in developing the facts pertinent to the claim.  Cf. 
Epps v. Gober, supra; Morton v. West, 12 Vet. App. 477 
(1999).

In this case, the veteran is claiming stressors that are not 
related to combat, but to his basic training.  Where a 
veteran-claimant did not serve in combat or the stressor is 
not related to combat, his lay testimony, by itself, will not 
be enough to establish the occurrence of the alleged 
stressor.  See West v. Brown, 7 Vet. App. 70, 76 (1994); see 
also Zarycki v. Brown, 6 Vet. App. at 98.  Instead, the 
record must contain evidence which corroborates his testimony 
as to the occurrence of the claimed stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); see also VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part VI,  11.38 (Aug. 
26, 1996).   The occurrence of the non-combat related 
stressor must be corroborated by 'credible supporting 
evidence'."  Cohen, 10 Vet. App. at 142 (citing Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994)).  "[C]redible supporting evidence" means 
that the veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor; 
nor can credible supporting evidence of the actual occurrence 
of an in-service stressor consist solely of after-the-fact 
medical nexus evidence.  See Cohen v. Brown, 10 Vet. App. 
128; Moreau v. Brown, 9 Vet. App. 389; and Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  The VA Adjudication Manual M21-
1 (M21-1) provides that the required "credible supporting 
evidence" of a non-combat stressor "may be obtained from" 
service records or "other sources." See M21-1, part VI, 
formerly 7.46.  

In this case, the veteran has not identified any specific 
stressor which he claims has resulted in PTSD.  In light of 
the requirement that non-combat stressors must be supported 
by credible supporting evidence, the veteran should be 
contacted again and provided a final opportunity to provide 
further detail with which to verify his claim.  Any 
information in this regard, i.e. names, dates, units, 
locations, etc., would be extremely helpful in verifying the 
veteran's claim.  The Board notes, however, that the duty to 
assist does not require the VA to go on endless "fishing 
expeditions" in order to find evidence which might possibly 
support a claim, while the claimant waits in a passive role. 
See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); Pollard 
v. Brown, 6 Vet. App. 11 (1993) (duty to assist not breached 
by failure of the Secretary to obtain requested records where 
the appellant failed to identify specifically what 
"additional medical records" were being sought and why they 
were relevant; the duty to assist is not a one-way street).

The RO should address the matter of whether there is 
sufficient corroboration of the appellant's stressors.  On 
this point, it is noted that in Suozzi, the Court expressly 
held that a veteran need not prove "every detail" of an 
alleged stressor.  Id. at 311.  In Moreau, the Court stated 
that credible supporting evidence of a stressor may be 
obtained from service records or "other sources."  Id. at 
395.  Such corroborating evidence may also be submitted in 
the form of statements from eyewitnesses.  See 38 C.F.R. 
§ 3.159; Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).

With regard to the veteran's current condition, the Board 
finds that it is unable to make a determination as to whether 
the veteran actually has PTSD.  The Court has also held that, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Halstead v. Derwinski, 3 Vet. App. 213 
(1992) and Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
After reviewing the veteran's claims file, the Board 
concludes that an additional medical examination of the 
veteran is necessary to make an informed determination in 
this matter.

In light of the foregoing, and recognizing the VA's duty to 
assist the veteran in the development of facts pertinent to 
her claim under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991), this case is remanded to the RO for the following 
actions:

1.  The RO should request from the 
veteran the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for PTSD.  After obtaining 
any necessary authorizations, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured. 

2.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, 
including dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
The veteran should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  
Further, the RO should inform the 
appellant that he may submit any other 
evidence to verify his alleged stressors 
from military as well as nonmilitary 
sources.  He should be specifically told 
that he may corroborate his statements of 
the alleged stressors with the submission 
of statements from eyewitnesses.  The RO 
should assist the appellant in obtaining 
such evidence, as appropriate.  All 
documents, correspondence, reports or 
statements obtained or generated as a 
result of these inquiries should 
thereafter be associated with the claims 
folder.

3.  In connection with this action, if 
sufficient detail is provided to render 
reasonable such a request, a summary of 
the veteran's claimed stressors and all 
associated documents showing the units to 
which the veteran was assigned while in 
service should be sent to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, VA 22150.  See VA MANUAL M21-
1, Part VI, Paragraph 7.46 (1992).  They 
should be requested to provide any 
information to corroborate the veteran's 
alleged stressors.  A copy of the 
veteran's DD 214 and his 201 file, should 
be forwarded to the USASCRUR with the 
request.  

The RO should also contact in writing the 
National Archives and Records 
Administration (NARA), at the following 
address:

National Archives and Records 
Administration (NARA)
ATTN:  Archives II Textual Reference 
Branch (NNR2),  Room 2600
8601 Adelphi Road
College Park, MD  20740-6001

The RO should also contact the National 
Personnel Records Center (NPRC) for any 
available Morning Reports.  Their address 
is:

National Personnel Records Center 
(NPRC)
ATTN:  NCPMR-O
9700 Page Avenue
St. Louis, MO  63132-5200

Any results of the above searches, if 
obtained, should be associated with the 
claims file. 

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  If the RO determines that the 
record establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

5.  The veteran should be afforded a VA 
psychiatric examination.  The RO must 
specify for the examiner the stressor or 
stressors that the RO has determined are 
established by the record.  The examiner 
must be instructed that only those events 
may be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor in service.  The 
examiner should review the medical 
reports of record, including those 
showing diagnoses of PTSD.  If the 
examiner determines that the appellant 
has any psychiatric disorder in addition 
to PTSD, he or she should determine the 
relationship of any such disorders 
(including etiological origin and 
secondary causation) and specify which 
symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should specify whether each 
alleged stressor found to be established 
for the record by the RO was sufficient 
to produce PTSD; whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and, whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established for the record by the RO and 
found by the examiner to be sufficient to 
produce PTSD.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests, including psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory, the PTSD Rating Scale, the 
Mississippi Scale for Combat-Related PTSD 
are to be accomplished.  The diagnosis 
should be in accordance with the fourth 
edition of American Psychiatric 
Association:  Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  
The entire claims folder and a copy of 
this Remand must be made available to and 
reviewed by the examiner prior to the 
examination.

6.  Subsequently, the RO should 
readjudicate the issue of service 
connection for PTSD on the merits.  The 
RO should consider the former and revised 
versions of 38 C.F.R. § 3.304(f) and 
apply the version that is most favorable 
to the veteran; and the RO should also 
consider the recent relevant Court 
decisions.  

Following completion of these actions, and if the decision 
remains unfavorable, the veteran and his representative 
should be provided with a supplemental statement of the case 
and afforded a reasonable period of time in which to respond.  
Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 


